Citation Nr: 0735564	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  06-19 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for asbestosis.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from April 1971 to June 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 RO rating decision 
that denied service connection for asbestosis.  In July 2007, 
the veteran testified at a Board videoconference hearing.


FINDING OF FACT

There is no competent evidence showing that the veteran 
currently suffers from asbestosis.


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim:  
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.  

In an October 2005 letter, issued prior to the decision on 
appeal, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim 
for service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need to advise 
VA of or submit any further evidence he had that pertained to 
the claim.    

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Here, the record includes service medical records, 
a private medical report, and hearing testimony.  The veteran 
testified that he receives no treatment for any lung 
condition.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the claim for service connection, 
any question as to an appropriate evaluation or effective 
date to be assigned is rendered moot.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the claimant.  See Sanders, supra.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).  

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The veteran seeks service connection for asbestosis due to 
asbestos exposure at Air Force bases while in the service.  
He specifically testified that he was exposed to asbestos in 
his living area and where he worked at Dover Air Force Base 
in Delaware, Luke Air Force Base in Arizona, and Thailand Air 
Force Base in Thailand.  He further testified that he did not 
actually work with asbestos, rather, was exposed simply by 
being present in areas where asbestos had been used as 
insulation.  He also testified that prior to service, he 
worked in a brickyard for about a month, and at a service 
station for six months.  During service, he stated he was in 
supply and refilled airplanes.  Following service, he stated 
he was a roofer and in sales, but is not sure whether or not 
he was exposed to asbestos in any of those jobs.

The veteran's service medical records show no indications of 
asbestos exposure or asbestosis.  He was noted to have a 
history of chronic or frequent colds, asthma, shortness of 
breath, and pain or pressure in his chest on his February 
1971 enlistment examination.  The objective February 1971 
enlistment examination report noted that the veteran's lungs 
and chest were normal.  During service, he was treated on a 
few occasions for acute respiratory infections.  

The only post service medical evidence is from R. A. Harron, 
M.D.  On a May 2003 form, Dr. Harron noted a chest X-ray 
dated in February 2003 revealed an impression of bilateral 
interstitial fibrosis consistent with asbestosis.  In a June 
2003 statement, Dr. Harron indicated the veteran's work 
history revealed an occupational exposure to various asbestos 
containing products from 1966 to 1976 while working as an 
insulator and building maintenance worker.  He stated that 
his reading of a February 2003 chest X-ray revealed bilateral 
interstitial fibrosis consistent with asbestosis.  Dr. Harron 
commented that on the basis of the veteran's history of 
occupational exposure to asbestos and his reading of the 
chest X-ray, he felt that within a reasonable degree of 
medical certainty, the veteran had asbestosis.  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), citing its decision in Madden, recognized that that 
Board had inherent fact-finding ability.  Moreover, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to weigh and assess the evidence.  See Bryan 
v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

An evaluation of the probative value of a medical opinion is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusions reached.  The credibility 
and weight to be attached to such opinions are within the 
providence of the Board as adjudicators.  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  In reviewing the medical 
evidence, the Board is "certainly free to discount the 
credibility of [a] physician's statement.  Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992).  See also Kightly v. 
Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 
345, 348 (1998) (medical opinions must be supported by 
clinical findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions); 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that 
"an opinion based upon an inaccurate factual premise has no 
probative value").

In this case, Dr. Harron considered an occupational history 
of working as an insulator and building maintenance worker 
from 1966 to 1976, and utilized that history as a specific 
basis for his conclusion that the findings on x-ray 
represented asbestosis.  However, the veteran has testified 
that prior to service he worked one month in a brickyard, for 
six months at a service station and then joined the Air 
Force.  The Board notes that the veteran was 15 years old in 
1966, and joined the Air Force in 1971 at the age of 19.  
Further, he testified that during service his exposure was 
not in working with asbestos, but in simply being in 
buildings where asbestos was used as insulation.  Dr. 
Harron's conclusion is based upon occupations the veteran has 
never held, according the veteran's own testimony, and covers 
a timeframe when the veteran was in high school and not 
working.  Dr. Harron's opinion is clearly based upon an 
inaccurate factual premise, and therefore has no probative 
value.  Id.

There is no other medical evidence in the record showing 
asbestosis or any current lung condition.  Further, the 
veteran has testified that he receives no treatment for any 
lung condition, and that he is currently healthy.  He stated 
he was proceeding with his claim solely to establish that he 
has service-connected asbestos exposure just in case 
something occurs in the future.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  

As noted above, the veteran has testified that he is 
currently healthy, and that he receives no treatment for any 
lung condition.  Even assuming without deciding that he was 
exposed to asbestos, mere exposure, in and of itself, is not 
a disability.  While a medical report dated more than two 
years prior to the date of claim noted a diagnosis of 
asbestosis, as noted above, such diagnosis was based on a 
premise of exposure in an occupation the veteran never held.  
Thus, such medical evidence has no probative value.

While the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, such is required 
when there is competent evidence of a current disability or 
persistent or recurrent symptoms of a disability.  See 
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, as 
there is no competent medical evidence of a current 
disability, and he has testified that he is currently 
healthy; thus, there is no need to schedule a VA examination 
in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

In summary, the evidence fails to establish that the veteran 
currently suffers from asbestosis.  As such, the claim for 
service connection must be denied.  In reaching the 
conclusions above the Board has considered the applicability 
of the benefit of the doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).   



ORDER

Entitlement to service connection for asbestosis is denied.



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


